Citation Nr: 1716045	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  10-30 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for bilateral vision disability.

3. Entitlement to service connection for type 2, diabetes mellitus.

4. Entitlement to nonservice-connected (NSC) pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel

INTRODUCTION

The Veteran had active service from May 1973 to March 1976 and from May 1976 to May 1979.  He had subsequent service in the Naval Reserve.

This matter comes before the Board of Veterans Appeals (Board) from an August 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for high blood pressure; found that new and material evidence had not been submitted to reopen the claims for service connection for bilateral vision condition and diabetes mellitus with early nephropathy; and denied entitlement to NSC pension.  

In December 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  

By decision dated in May 2013, the Board reopened the claims for service connection for diabetes mellitus and bilateral vision disability, and remanded the reopened claims for further development.  The Board also remanded the claims for service connection for hypertension and entitlement to a NSC pension.  

In October 2015, the Board issued a decision, denying service connection for hypertension and denying a compensable rating for residuals of malaria.  The Veteran appealed the part of the Board's October 2015 decision which denied service connection for hypertension, to the United States Court of Appeals for Veterans Claims (Court).  By January 2017 Order, the Court granted the parties joint motion for remand (JMR), vacating the October 2015 Board decision, in part, and remanding the issue of entitlement to service connection for hypertension to the Board for action consistent with the JMR. 

In October 2015, the Board also remanded the issues of service connection for bilateral vision disability and for type II diabetes mellitus, and entitlement to a NSC pension, for further development.  For reasons set forth below, the Board finds that there has not been substantial compliance with the October 2015 remand regarding the claims for service connection for bilateral vision disability and for diabetes mellitus, but there has been substantial compliance with regard to the claim of entitlement to NSC pension.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for hypertension, bilateral vision disability, and type 2 diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service personnel records confirm that he served at least 90 days during a wartime period.

2. There is competent medical evidence suggesting that the Veteran's non-service-connected disabilities preclude him from engaging in all forms of substantially gainful employment. 

3. The Veteran obtained work slips in July and August 2016, to excuse him from work due to treatment for a medical condition.  

4. The Veteran failed to cooperate with VA's efforts to obtain information regarding his annual income and medical expenses for the years prior to 2016.


CONCLUSION OF LAW

The criteria for basic eligibility for NSC pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in June 2008.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  In a letter dated in March 2016, the RO advised the Veteran that additional evidence was needed to support his claim for pension, including completing and returning VA Form 21-0516-1 (Improved Pension Eligibility Verification Report) and VA Form 21P-8416 (Medical Expense Report) for the years:  2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016.  The RO requested the Veteran complete the forms for each calendar year separately, and he was advised that failure to return these forms would result in a denial of his claim as his eligibility could not be determined without the information on the forms.  Review of the record shows that the Veteran submitted these forms for the year 2016 only.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. NSC Pension

The Veteran contends he should be granted a NSC pension.  
Basic entitlement to NSC disability pension benefits exists if all three requirements listed in 38 U.S.C.A. §§ 1502, 1521(j) and 38 C.F.R. § 3.274 are met.  First, the veteran must have served in the active military, naval or air service (1) for 90 days or more during a period of war, or (2) during a period of war and was discharged or released from such service for a service-connected disability.  Second, the veteran must be permanently and totally disabled from nonservice-connected disability not due to his or her own willful misconduct.  Third, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274 and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3 (a), 3.23, 3.274.

The Board initially notes that the Veteran served on active duty for more than 90 days during a period of war; thus, he meets the service requirement for NSC pension benefits.  Moreover, on the VA examination in July 2014, the examiner opined that the Veteran's nonservice-connected disabilities - type 2, diabetes mellitus and osteoarthritis of the right shoulder - prevented him from securing or following a substantially gainful occupation.  The examiner observed that these conditions were permanently disabling and that neither was likely to improve in time.  Thus, the Veteran has also met the second requirement for NSC pension benefits.  What is unclear in this matter is whether the Veteran exceeds the net worth requirements found in 38 C.F.R. § 3.274 and whether he has an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  

With regard to employment, on the VA examination in July 2014, the Veteran reported that he had held a part-time job as a cashier for the past four years.  Further, VA treatment records show he was employed as a cashier at the commissary, and documented employment as recently as April 2016.  Moreover, the Veteran requested work slips from his local VA Medical Center for absences from work in July and August 2016.  Accordingly, the preponderance of the competent evidence of record shows that the Veteran is working as of August 2016, and that he is capable of gainful employment.  

Finally, as discussed in the above Duty to Notify and Assist section, the Veteran was asked to provide information regarding his income and net worth for the years 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016.  However, he responded with only a form for 2016.  See May 2016 VA Form 21-0516-1, Improved Pension Eligibility Verification Report (Veteran With No Children).  

In the absence of evidence showing that the Veteran meets the requirements for consideration of the benefit, entitlement to a NSC pension is not established. 


ORDER

Entitlement to NSC pension benefits is denied.


REMAND

1. Diabetes Mellitus

In the October 2015 remand, the Board directed that the Veteran be scheduled for a VA examination and opinion concerning the etiology of his diabetes mellitus.  

On the VA Disability Benefits Questionnaire (DBQ) examination in October 2016, the VA examiner noted that the Veteran's diabetes mellitus was diagnosed in 2000.  The examiner also opined that the Veteran's diabetes was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, noting that a review of service treatment records (STRs) dated from 1973 to 1979 did not show any evidence of diabetes mellitus.  The examiner also noted that the Veteran had one measurement of serum glucose and urine glucose in July 1978, that in 1978 he denied diabetes mellitus upon dental screening, and that he did not require treatment for diabetes mellitus until 2000.

For reasons set forth below, the Board finds the rationale for the VA examiner's opinion of October 2016 to be inadequate.  First, with regard to the examiner's comment that the Veteran had one measurement of serum glucose and urine glucose in July 1978, the Board notes that STRs show that in August 1978 it was noted that the Veteran underwent bloodwork for possible hepatitis, and that the "Result from 10 July 78  SMA 6 for poss: Hepatitis" included "Glu -  03, 109 Hi".  It is unclear whether there is any significance to this finding, and the examiner did not indicate either way, other than noting that there was one measurement in service of the Veteran's serum glucose and urine glucose.  Second, the VA examiner noted that the Veteran's diabetes was diagnosed in 2000 and that he did not require treatment for diabetes prior to that date.  Review of the record, however, shows competent evidence to the contrary.  In that regard, private treatment record shows that the Veteran was hospitalized in April 1998 for pneumonia; his discharge diagnoses included diabetes mellitus, poorly controlled.  It was also noted that he had not been seen in the last three or four years for his diabetes, and on questioning, he indicated he had a prior history of diabetes, approximately four years earlier, when he was cared for by his primary care physician, Dr. T., and prescribed an oral diabetic medication.  The Veteran also reported that there was a family history of type II diabetes, including his parents, a sibling, and two of his children.  VA treatment records further show that in April 1998 the Veteran was seen for follow-up care after discharge for pneumonia, and it was noted that he was an uncontrolled diabetic.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, a VA addendum opinion is necessary regarding the Veteran's diabetes mellitus.

1. Bilateral Vision Disability

In the October 2015 remand, the Board directed that the Veteran be scheduled for a VA examination and opinion concerning the etiology of his bilateral visual disability.  The Board also noted that review of the Veteran's medical treatment records reflected diagnoses of diabetic retinopathy, glaucoma and diabetic cataracts. 

On a VA eye/optometry examination in October 2016, the diagnoses included right eye compound hyperopic astigmia, left eye simple myopic astigmia, and presbyopia in both eyes.  In an addendum dated in October 2016, a list of the various diagnoses regarding the Veteran's eyes were listed, along with a date.  These diagnoses included CE IOL (cataract extraction with intraocular lens placement), right eye in June 2006 and the left eye in July 2006; focal laser of the right and left eyes in March 2011; glaucoma suspect in both eyes, July 2009; pterygium, nasal, left eye, in September 2013; NPDR (non-proliferative diabetic retinopathy) in both eyes, with ME (macular edema), in March 2008; and the last DFE (dilated fundus examination) in October 2016 showing mild NPDR of the right eye and moderately severe NPDR of the left eye, with no CSME (clinically significant macular edema).  The VA examiner opined that the Veteran did not have a diagnosis of a bilateral eye disability, noting that his vision was correctable to 20/20 in both eyes and that in service he had 20/20 vision in both eyes.  

The Board finds the VA examiner's opinion of 2016 to be inadequate because, while it was noted that the Veteran had various eye conditions during the appeal period, the examiner did not render an opinion as to whether any of those eye conditions may be related to service.  The Board acknowledges that refractive error of the eye is a congenital or development defect and is not a disease or injury within the meaning of applicable legislation, and that in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9.  

As noted above, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, supra; see also Stefl v. Nicholson, supra.  Accordingly, in light of the foregoing, a VA addendum opinion is necessary regarding the Veteran's eye disorder(s).

3. Hypertension

With regard to the claim for service connection for hypertension, remand is required to obtain an addendum opinion in accordance with the JMR in which the parties agreed that in the October 2015 decision, the Board relied on an inadequate VA examination, dated in July 2014, in finding that the Veteran's hypertension was not related to service.  The parties agree that the relied-upon July 2014 VA medical opinion is inadequate because it was based on incomplete and inaccurate facts.  The parties noted that the examiner cited incorrectly, for rationale, that "[m]ultiple [blood pressure] readings during service from 1973 to 1979 were normal with only a single elevated reading during that time".  The parties noted that there were several other elevated blood pressure readings in service in addition to the reading of 120/100, which the VA examiner cites in the review of STRs, including a November 1973 Report of Medical Examination for reenlistment in which his blood pressure was 142/92, and a May 1977 service treatment record showing a blood pressure of 134/100.  Additionally, in July 2014, the VA examiner stated that the Veteran "did not require treatment until 2010", however, the parties noted that private treatment records showed a history of hypertension, with medication treatment, over ten years prior to the 2010 cited treatment initiation date which was cited and relied upon by the July 2014 VA examiner.  

As noted above, in light of the inadequate VA examination in July 2014 and the Court's order of January 2017, another VA addendum opinion is necessary regarding the probable etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following actions:

1. Forward the Veteran's claims file (to include this remand) to the October 2016 VA examiner for review and to provide an addendum medical opinion that addresses the inadequacies in the rationale from 2016.  Specifically, the examiner is asked to again address the likelihood (very likely, as likely as not, or unlikely) of whether the Veteran's type II diabetes mellitus is related to his military service in May 1973 to May 1976 and from May 1976 to May 1979.  When providing a response, it is essential that the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable to the claim, and, if necessary, citing to specific evidence in the file supporting the conclusions.  The examiner must address the August 1978 service treatment record showing that the Veteran underwent bloodwork in July 1978, and the notation of "Result from 10 July 78  SMA 6 for poss: Hepatitis" included "Glu -  03, 109 Hi", and discuss the significance, if any, of his finding.  The VA examiner must also review the record and note that the Veteran's diabetes was noted as early as April 1998, at which time the Veteran reported he had been treated for his diabetes, by a private doctor, approximately four years earlier. 

If the October 2016 VA examiner is no longer available to review the records, or is unable to offer the opinions sought, such should be noted for the record and the Veteran's claims file forwarded to another appropriate examiner for review and a medical nexus opinion.  If it is determined that a physical examination is necessary to provide the requested opinion, then such should be scheduled.  The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

2. Forward the Veteran's claims file (to include this remand) to the October 2016 VA eye examiner for review and to provide an addendum medical opinion that addresses the inadequacies in the 2016 opinion.  The examiner is asked to again address the nature and etiology of the Veteran's bilateral visual disability, and to indicate likelihood (very likely, as likely as not, or unlikely) that the Veteran's bilateral vision disability is related to his military service in May 1973 to May 1976 and from May 1976 to May 1979.  When providing a response, it is essential that the examiner discuss the underlying medical rationale of the opinion, whether favorable or unfavorable to the claim, and, if necessary, citing to specific evidence in the file supporting the conclusions.  The examiner must address each of the Veteran's diagnosed eye conditions during the appeal period and specify whether any of those eye conditions may be related to service.  

If the October 2016 VA examiner is no longer available to review the records, or is unable to offer the opinions sought, such should be noted for the record and the Veteran's claims file forwarded to another appropriate examiner for review and a medical nexus opinion.  If it is determined that a physical examination is necessary to provide the requested opinion, then such should be scheduled.  The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

3. Provide the Veteran with an appropriate examination to determine the etiology of hypertension.  The claims file must be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must provide an opinion whether it is at least as likely as not (50 percent or greater probability) that hypertension had its onset during service, was manifest within a year of service, or is otherwise related to active service.  

The examiner must specifically address the elevated blood pressure readings contained in the Veteran's service treatment records, in addition to the reading of 120/100 from "November" 1978 that the VA examiner cites in the review of service records, including a November 1973 Report of Medical Examination for reenlistment in which his blood pressure was 142/92, and a May 1977 service treatment record showing a blood pressure of 134/100.  Additionally, the examiner should note that private treatment records show a history of hypertension, with medication treatment, over ten years prior to the 2010 treatment initiation date which was cited and relied upon by the July 2014 VA examiner.  The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  

4. Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, supra.

5. After completing the above action, and any other development as may be indicated, readjudicate the claims.  If any benefit remains denied, provide a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


